EXAMINER'S AMENDMENT/COMMENT

This Office Action is in response to the amendment filed 1/6/22.  As requested, claims 1-9 have been cancelled and claims 10-15 have been added.  Claims 10-15 are pending in the instant application.
In response to the amendment, the objection to claim 1, the 112(b) rejection of claim 4, the double patenting rejection of claims 1-2, the 102(a)(1) anticipatory  rejection of claims 1-2 in view of Adoni et al., and the 103 rejection of claims 3,4 and 9 as being unpatentable over Adoni et al. in view of Andriola et al. have been withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 10-15 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or fairly suggest to one alone or in combination, a bandage apparatus comprising “a third reservoir positioned on said first side surface of said flexible body, said third reservoir having a third internal cavity adapted to hold a third liquid topical treatment therein; a second mixing area on said first side surface of said flexible body, said second mixing area positioned in between said second reservoir and 
The prior art of record also fails to teach or fairly suggest to one alone or in combination, a bandage apparatus comprising “a third reservoir positioned on said first side surface of said flexible body, said third reservoir having a third internal cavity adapted to hold a third liquid topical treatment therein; a fourth reservoir positioned on said first side surface of said flexible body, said fourth reservoir having a fourth internal cavity adapted to hold a fourth liquid topical treatment therein; a second mixing area on said first side surface of said flexible body, said second mixing area positioned in between said first reservoir and said third reservoir; a third mixing area on said first side surface of said flexible body, said third mixing area positioned in between said second reservoir and said fourth reservoir; a fourth mixing area on said first side surface of said flexible body, said fourth mixing area positioned in between said third reservoir and said fourth reservoir; a third passage for communicating said first liquid topical treatment 
The remaining dependent claims are allowable by virtue of their dependence on an allowable independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

/KIM M LEWIS/Primary Examiner, Art Unit 3786